Citation Nr: 1000460	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Regional Office (RO) in 
Seattle, Washington rating decision, which denied the claims 
on appeal.

The Veteran had a local hearing before an RO hearing officer 
in June 2009.  The Veteran also had a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of each proceeding has been associated with the claims file.

The record reflects that after the final statement of the 
case (SSOC) the Veteran submitted additional relevant 
evidence to the Board.  No subsequent supplemental statement 
of the case (SSOC) was issued, but this is not necessary 
because the evidence was accompanied by a waiver of initial 
review by the agency of original jurisdiction in accordance 
with 38 C.F.R. § 20.1304 (2009).

The Board notes that, in his August 2006 notice of 
disagreement (NOD) and July 2007 substantive appeal, the 
Veteran also indicated that he disagreed with the July 2006 
denial of his claim for service connection for a low back 
condition.  In a March 2009 rating decision, the RO granted 
service connection for the Veteran's low back condition.  
This decision was a complete grant of benefits with respect 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue is not currently on appeal 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
bilateral knee and bilateral foot disabilities.  The Veteran 
claims that he injured his right knee in service jumping to 
the ground from the bed of a truck and from involvement in 
training patrol dogs.  The Veteran asserts that his left knee 
disability is the result of compensating for his right knee 
injury and resulting disability.  Finally, the Veteran 
believes he has bilateral feet disabilities attributable to 
his bilateral knee problems.  After a thorough review of the 
Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims. 
 
VA's duty to assist also includes a duty to provide the 
Veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

In this case, the Board notes the Veteran's service treatment 
records do not include reports of knee pain during service.  
However, the Veteran, his mother, and at least one fellow 
service member have testified that the Veteran began 
experiencing knee pain in service.  In this regard, the Board 
recognizes that the Veteran and other lay persons are 
competent to give evidence about symptomatology experienced 
by the senses; for example, a lay person is competent to 
discuss the existence of knee pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran and his 
fellow service members have stated that the Veteran's knee 
pain resulted in his removal from patrolling with an assigned 
canine.  The Board observes submitted personnel records 
document that in May 1969 the Veteran was removed from his 
assignment as a handler of Fritz.  In addition, the Veteran 
and his mother have noted a continuity of knee pain 
symptomatology from his military service to the present.  The 
Board notes the Veteran has had bilateral knee replacements, 
the left knee in November 2005 and the right knee in June 
2006.  

With respect to the Veteran's bilateral foot claim, the Board 
observes that in February 2007 the Veteran was assessed with 
pronation of the feet and prescribed orthotics.  At that 
time, the Veteran was observed to have a gait with marked 
subtalar joint pronation bilaterally.  Other treatment 
records have noted bilateral foot pain.  The Board recognizes 
the Veteran has already received a separate 10 percent rating 
for parasthesia of the right lower extremity, secondary to 
the Veteran's service-connected lumbosacral spine disability.  
In light of this evidence of in-service knee pain and 
continuity of knee pain following service and current 
bilateral foot pronation, the Board finds that a VA 
examination is warranted to clarify the nature and etiology 
of the claimed disabilities.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from July 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Spokane, 
Washington from July 2009 to the present.  
Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
his bilateral knees and bilateral feet.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough 
physical examination, as well as any 
diagnostic studies deemed necessary, the 
examiner should offer an opinion as to the 
most likely source of the Veteran's 
complaints, to include offering an opinion 
as to whether his right or left knee 
disabilities had their onset during 
military service or are otherwise related 
to service.  As to any disabilities of the 
bilateral feet, the examiner should offer 
an opinion as to whether such disabilities 
had their onset in service, are otherwise 
related to service, or are secondary to 
the Veteran's low back or his bilateral 
knee disabilities.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If one 
or more of the claim remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


